Citation Nr: 1644756	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  14-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include personality disorder, obsessive compulsive disorder, depression and anxiety.
 

REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1992 to September 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013, rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in June 2013.  The RO issued a statement of the case (SOC) in January 2014.  The Veteran subsequently perfected his appeal with a VA Form 9 in May 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric condition, citing anxiety, depression, obsessive compulsive disorder and a personality disorder. 

The Veteran's service treatment records (STRs) indicate the Veteran was diagnosed with narcissistic personality disorder.  STRs also indicate a diagnosis of alcohol dependence.  

According to South Coast hospital records, the Veteran was seen in April 2001, and found to have anxiety, and depression.  

Records from 2011 and 2012, from Dr. R.G., indicate that the Veteran was seen with complaints of panic attacks, anxiety, personality disorder, depression, and obsessive compulsive disorder.   

In November 2007, the Veteran filed for Social Security benefits.  The Veteran is in receipt of benefits, with the primary diagnosis being anxiety related disorders, and the secondary diagnosis being affective disorders. 
In June 2013, the Veteran was afforded a VA examination.  The Veteran was diagnosed with narcissistic personality disorder.  The Veteran's service treatment records indicate the Veteran was diagnosed with narcissistic personality disorder.  The Veteran was noted as having a grandiose sense of self, self-importance, being preoccupied with fantasies of success, power, and displays of long standing exploitive behavior, a lack of empathy, and a showing of arrogant, haughty behavior.  When asked why he was applying for service connection, the Veteran's initial response was that he has had anxiety and depression his whole life, however later when asked, he stated that since he left his girlfriend he has problems paying bills.  The examiner indicated the Veteran has more than one mental disorder diagnosed, however it is not possible to differentiate what symptoms are attributable to each diagnosis.  The Veteran reported that when he was 8 or 9 years old, his mother took him to a psychologist for headaches, mood and irritability.  He reported smoking marijuana in service, intentionally so that he could be kicked out of service.  He reported seeing 8 to 9 psychiatrists following discharge.  The examiner indicated that the onset of symptoms while in service corresponded to his dislike of the tasks being assigned to him.  The Veteran's symptoms were depressed mood, anxiety, chronic sleep impairment, disturbances in motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The examiner concluded the Veteran has a personality disorder, specifically narcissistic personality disorder, and it is most likely not directly caused by military service.  The examiner noted the Veteran did not meet full DSM-IV criteria for any mood or anxiety disorder.  The examiner went on to state that the Veteran's symptoms of depression and anxiety are most likely a function of an underlying personality disorder, and consistent with narcissistic personality disorder with features of antisocial disorder.  The examiner concluded it was unlikely that this diagnosis was a result of or incurred in military service.  The examiner then cited to reports of mood disturbances prior to service, when the Veteran was in highschool.

The Board notes that congenital or developmental defects, such as personality disorders, are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded for any such defects.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect, such as a personality disorder, during service may be service-connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

In light of the foregoing, the Board finds that additional comment from the VA examiner is necessary to assist the Board in making the determination on whether the Veteran's disorder is related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report to Dr. J.P. (the June 2013 VA examiner) (or another appropriate examiner if unavailable) for an addendum opinion.  In light of the findings and conclusions set forth in the June 2013 VA examination report, please additionally comment on the following:  

Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's pre-existing personality disorder was subject to a superimposed disease or injury during service which resulted in additional mental disability?  In otherwords, please indicate whether the personality disorder was aggravated during the Veteran's service. 

2.  Readjudicate the claim.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




